Eespondents moved for a rehearing.
Lewis & Roach, attorneys, and Quarles, Spence & Quarles, of counsel, for the appellant.
Sawyer & Sawyer and G. A. Kuechenmeister, for the respondents.
*448The following opinion was filed March 20, 1906:
Maeshall, J.
All points suggested to secure a modification of the former decision have received due attention. The 'argument in favor of the motion in.that regard is significantly headed “Explanatory.” "Why counsel regarded an explanation of their position necessary is not perceived. Counsel are always presumed here to present in good faith the cause of their client as they find it. They are not supposed, in any case, to be otherwise concerned. It was not thought here, prior to the explanation, that the situation was different in this instance than commonly. Any case after, presentation here must necessarily be disposed of as it seems to deserve. If it is a bad one, such disposition is liable to indicate that character with more or less clearness, yet without any reflection whatever on counsel for merely having performed professional duties, giving the best reasons occurring to them, after a diligent study of the subject, and referring to authorities within their reach, by them supposed to apply, to aid the court. We may well credit counsel for respondents with having distinguished themselves in that regard. They probably called to our attention, and in a helpful manner, every feature of the law of 1903 affecting favorably its validity. With like probability they invoked every legal principle bearing upon the matter, citing an array of authority for examination, evincing the most commendable industry. The case of respondents did not suffer for.want of any aid counsel could have afforded the court.
What is said in the discussion in support of a decision is directed wholly to the case as it appears. That is treated in a wholly impersonal way. It may reflect on the party responsible for the situation, but not on the attorney who merely performs his professional duty. It does not seem, here, that any explanation whatever was required from counsel who so ably presented the case at the bar, or the other distin-*449guisbed counsel wbo was absent, both of whom are held in the highest regard.
What was formerly said as to that part of the decision holding that the so-called re-organized company is not even a de facto corporation was grounded upon very familiar principles. The result was inevitable. It cannot be changed. If it were true that the decision in that regard will result in the hardships suggested, as to leaving a large number of policy contracts in a state of uncertain validity, and a large amount of securities, taken in the name of the new organization, with an uncertain status, it would not change the law. If one unlawfully takes the money of another and loans it to a third person presumed to know the facts, it is hardly a good answer to a claim for restoration that the vindication of the right of such other will embarrass the wrongdoer and those who have dealt with him, on account of the former having confused his money with that of such other and loaned the two in combination to the third person.
It is thought that the former opinion renders it plain that the business of the so-called new corporation was in effect a mere continuance of that of the Farmers’ Company under a somewhat new name. The so-called new policy-holders, and! the so-called old policy-holders whose contracts have not expired, are policy-holders with equal standing in the German-town Farmers’ .Mutual Insurance Company. The last officers elected of such company are still its officers and will necessarily continue'to be such until their successors shall have been duly elected and qualified according to the charter. Whatever titles there are outstanding as to tangible or intangible things, belonging to the Farmers’ Company, are held merely in trust therefor by the collection of individuals who have assumed another name. The whole beneficial interest in such property is in the Farmers’ Company. It has a right to be immediately clothed with the legal title .thereto, so far as it is not possessed thereof, and to that extent the trustees of the *450same are fully competent, without.delay, to make the proper conveyance. Facing the situation just as it is, without thought of how to avoid the effect, it is not perceived why there is any physical or legal difficulty in promptly restoring the former situation, preserving reasonably the equities of the promoters of the new enterprise growing out of their money having been paid into the common fund for so-called stock.
We note what counsel say as to persons holding policies issued in the name of the so-called new company not having participated in, and so perhaps not being bound by, the adjudication that such company is not a corporation in any sense and may hold it to be otherwise on the doctrine of es-toppel. We are not unmindful of the rule in that regard and that in some circumstances it extends beyond corporations de facto and includes such cases as that of a collection of persons falsely assuming to be a corporation, when there is no semblance of corporate existence. Citizens’ Bank v. Jones, 117 Wis. 446, 94 N. W. 329; Clausen v. Head, 110 Wis. 405, 85 N. W. 1028. It does not apply, however, where the parties knew, or ought to have known, the true situation, for then the essential element, the reasonable belief in the corporate •existence and reasonable reliance thereon, does not exist. Here .•all parties must be presumed, conclusively, to have known that the ostensible corporation was not a corporation at all, but was a mere usurping representative of the Farmers’ Company.
So it will be found, by looking at the matter rightly, that the supx>osed difficulties in the way of a restoration of the rightful condition of things as to the Farmers’ Company, are but spectres: merely contemplated, they may grow: approached with one purpose, they will merely recede: approached with a firm determination to accept the inevitable situation, they will disappear as the dew before the morning sun.
By the Court. — The motion is denied.